Citation Nr: 1121190	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for service connected irregular heartbeats.  

2.  Entitlement to service connection for heart disability, other than irregular heartbeats.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1980 to July 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a compensable disability rating for service-connected irregular heartbeats.

At his March 2011 hearing, the Veteran testified that he has heart disease which he believes had onset in service or was caused or aggravated by his active military service.  He has argued that his irregular heartbeats are just symptoms of a more serious underlying heart condition, and that the service and post-service problems are all from the same disorder that began in service.  At a VA examination in April 2008, in addition to sinus arrhythmia, the Veteran was diagnosed with cardiomyopathy.  At an October 2008 VA examination, the Veteran was diagnosed with hypertensive cardiovascular disease.  The RO has not yet addressed the issue of entitlement to service connection for a heart disability, other than irregular heartbeats.  However, the Board finds that the Veteran's increased rating claim for irregular heartbeats is inextricably intertwined with the claim of entitlement to service connection for heart disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issue on appeal is inextricably intertwined with an issue that has not yet been adjudicated, the Board is unable to render a final decision on the issue until all evidentiary development has been conducted as to the Veteran's claims for entitlement to service connection for heart disease.

Following his hearing, the Veteran also submitted a signed, release form in order to obtain records from his private doctor.  Such records must now be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Conduct all necessary developmental action, to include duty to notify and assist notices, to adjudicate the claim of entitlement to compensation for a heart disability, variously diagnosed as cardiomyopathy and hypertensive vascular disease.

The Veteran should be contacted for the complete contact information (names, addresses, dates of treatment) regarding his treatment for his heart disability.  He should be requested to complete release forms in order for the information to be obtained (other than that already submitted).  All appropriate developmental action should be completed in order to obtain the relevant reports from the medical sources who have treated him for a heart disability.

2.  When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case regarding any perfected issue on appeal (all appropriate appellate steps must be completed before the Board has subsequent appellate jurisdiction of the inextricably intertwined issue), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

